Citation Nr: 0425588	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  01-01 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 10 percent for chronic bilateral epididymitis with 
cysts and spermatocele.  

2.  Entitlement to service connection for chronic 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for right testicle spermatocele [acute 
epididymitis residual] with orchalgia with an evaluation of 
10% effective November 15, 1999 (the veteran appeals for the 
assignment of a higher initial rating), and denied service 
connection for prostatitis.  

The veteran also appealed that part of the April 2000 RO 
decision that denied service connection for a bilateral knee 
disability.  During the appeal, in a February 2004 decision, 
the RO granted service connection for right and left knee 
disabilities, each rated 10 percent from the date of receipt 
of the original claim for service connection (November 15, 
1999). 

In a recently submitted written argument, the veteran's 
representative raised issues of service connection for a 
chronic urinary tract infection (UTI), to include as 
secondary to the veteran's service-connected bilateral 
epididymitis and cysts with a spermatocele.  Since this 
matter has not been adjudicated or developed for appellate 
review, it is referred to the RO for appropriate action.  

The issue of entitlement to the assignment of an initial 
rating in excess of 10 percent for chronic bilateral 
epididymitis with cysts and spermatocele is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records reveal a diagnosis of 
prostatitis in 1997 and 1998.

3.  Post-service medical examinations in July 1999, March 
2000, and December 2003 did not show prostatitis; there is no 
competent evidence of a current diagnosis of prostatitis.   


CONCLUSION OF LAW

Service connection for prostatitis is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West  2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2000 and February 2004 rating 
decisions; the November 2000 Statement of the Case; the 
September 2003 and February 2004 Supplemental Statements of 
the Case; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
chronic prostatitis, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated June 2004 and July 
2004 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for prostatitis and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the RO decision that is the 
subject of this appeal was issued in April 2000, months 
before the enactment of VCAA.  The RO obviously could not 
inform the veteran of law that did not exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the April 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for prostatitis, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and afforded the veteran VA examinations, which have 
ruled out a current diagnosis of prostatitis.  In addition, 
as noted above, the RO contacted the veteran by June 2004 and 
July 2004 letters and asked him to identify all medical 
providers who treated him for prostatitis.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
March 2000 and December 2003.  The VA also treated the 
veteran on an outpatient basis.  The Board finds that the VA 
examinations and outpatient reports provide sufficient 
findings upon which to determine service connection for 
prostatitis.  There is no duty to provide another examination 
or medical opinion.  Id.
  
As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran served on active duty from September 1995 to 
November 1999.  The service medical records reflect that the 
veteran was diagnosed with prostatitis in 1997.  He treated 
the condition with Levoquin and his symptoms had improved by 
July 1998.

The veteran underwent a Medical Evaluation Board (MEB) 
examination in July 1999.  The MEB noted that the veteran 
first complained of intermittent scrotal swelling and pain in 
June 1997.  He was diagnosed with epididymitis.  Treatment 
consisted of scrotal support, profile and antibiotics, plus 
Elavil for pain.  In mid-July 1997, he was diagnosed with 
acute prostatitis and bilateral epididymitis.  He was placed 
on a long course of Ciprofloxacin for six weeks, reemphasized 
the issue of scrotal supports and was put on extended 
profile.  There was no further care until May 1998, when a 
civilian urologist (Dr. H.) noted that the veteran had shown 
marked improvement.  She continued to treat the veteran with 
antibiotics, and recommended that he return to light duty.  
He was not seen again until September 1998, at which time a 
physical examination showed a right inguinal hernia repair 
but no signs of a hernia at the time.  The veteran felt 
discomfort during the examination.  He had a tender mass in 
the right scrotum, approximately 1 cm in diameter at the 
superior pole that appeared to be somewhat separate from the 
testicle.  The testicle itself was without mass.  The MEB's 
physical examination revealed that the veteran's right 
testicle had a small (5 mm to 1 cm) mass at the superior pole 
of the right testicle that was mildly tender with palpation.  
The left testicle was without mass and there was no left 
inguinal hernia.  The remainder of the physical examination 
was normal.  The clinician's impressions were that the 
veteran suffered from chronic right orchalgia and bilateral 
retropatellar syndrome.  

The veteran filed his claims for service connection for right 
testicle spermatocele [acute epididymitis residual] with 
orchalgia; and for prostatitis in November 1999. 

The veteran underwent a VA examination in March 2000.  The 
examination revealed normal phallus, bilaterally ascended 
testes.  There was a 1 cm soft, mobile, slightly tender mass 
on the superior pole of right testicle separate from the 
testicle.  The clinician's impression was continuing right 
orchalgia status post epididymitis with a right spermatocele.    

Based on the VA examination and the MEB examination, the RO 
granted service connection for right testicle spermatocele 
[acute epididymitis residual] with orchalgia.  However, the 
RO denied service connection for prostatitis because although 
prostatitis is shown within the service medical records, 
there was no evidence of the condition after 1998.  
Furthermore, there was no diagnosis of it by either the MEB 
or the VA clinician. 

The veteran filed a notice of disagreement and requested a 
Decision Review Officer (DRO) hearing.  He attended the 
hearing in January 2003.  He testified that he has been 
taking sitz baths at least every other day since 1997.  He 
stated that the first time he went to a VA hospital was in 
November 1999.  He had no medical care of any kind between 
2000 and 2002.  He stated in addition to the mass on his 
right testicle, he also has a mass on his left testicle that 
the March 2000 VA clinician failed to see in an ultrasound, 
and failed to note in the examination report.  He also stated 
that his testicles swell up three to four times a week.  They 
usually swell to the size of a plum. The largest they have 
ever become was the size of an orange.  He has never been 
hospitalized for the condition.  The condition has not 
affected his sex drive, but it has interfered with his sex 
life because he cannot have sex when his testicles are tender 
and painful.  

The veteran has not had any medical treatment since November 
1999, but he feels that his prostate is enlarged.  He 
testified that he urinates over 20 times per day (three to 
four times an hour), and that he has to get up three to four 
times every night to urinate.  He also stated that he has 
weak urine flow.  He stated that as it was explained to him, 
these symptoms are at least in part due to an enlarged 
prostate.  

VA Medical Center outpatient treatment reports show that in 
February 2003, the veteran noted that his recent weight loss 
helped his scrotum, which was neither painful nor tender.  

The veteran underwent another VA examination in December 
2003.  He had complaints of pain and swelling of the 
testicles.  The pain is always at least 3 out of 10.  When 
they swell up, the pain becomes 8-9 out of 10.  They swell up 
about once every one or two months.  He has no difficulty 
with micturition and no pain during micturition.  He does 
have pain sometimes during sexual intercourse, and after 
intercourse.  There was no abnormal discharge from the penis 
and no rectal pain or dysuria.  The veteran's penis and 
testes were of normal size for someone of his height.  The 
testicles were slightly tender especially in the epididymis 
region.  There were mild epididymal cysts felt and at a 
higher level small spermatoceles directly above the 
epididymis on both sides.  The spermatocele cysts were non-
tender.  The size of the veteran's prostate was normal for 
his body habitus and size and was about 30 grams.  It was not 
tender.  There was no bladder tenderness or perineal 
tenderness.  His job was not affected by the spermatocele or 
prostatic pain.  Laboratory results show a mild mild pyuria 
with no bacteria indicating a nonspecific chronic urinary 
tract inflammation.  The clinician diagnosed the veteran with 
a right inguinal hernia well reduced surgically and stable 
without recurrence; chronic epididymitis with cysts 
bilaterally, and spermatoceles bilaterally.           

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis
  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records reflect that the veteran was 
diagnosed with prostatitis in 1997.  He treated the condition 
with Levoquin and his symptoms had improved by July 1998.  He 
underwent an MEB examination in July 1999.  The MEB diagnosed 
him with chronic right orchalgia and bilateral retropatellar 
syndrome.  The remainder of the examination was normal.  

The veteran underwent a VA examination in March 2000 in which 
the clinician diagnosed continuing right orchalgia status 
post epididymitis with a right spermatocele.  The examination 
revealed no evidence that would support a current diagnosis 
of prostatitis.      

The veteran stated at his January 2003 hearing that he felt 
that he still had an enlarged prostate, based on urinary 
frequency and weak urine flow.  However, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

At the veteran's December 2003 VA examination, the clinician 
found that the size of his prostate was normal for his body 
habitus and size, and was non-tender.  The clinician further 
noted that laboratory results show a mild mild pyuria with no 
bacteria indicating a nonspecific chronic urinary tract 
inflammation.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In this case, though the veteran may have been diagnosed with 
prostatitis while in service, he has not been diagnosed with 
it since 1998.  Three separate examinations (the MEB 
examination and two VA examinations) have failed to show a 
diagnosis of prostatitis.  Without a current diagnosis, 
service connection is not warranted.

In an October 2003 brief, the veteran's representative noted 
that the veteran suffered from a chronic urinary tract 
infection (UTI) while on active duty, and that the veteran 
was also claiming secondary service connection (38 C.F.R. § 
3.310(a)) for both the UTI and prostatitis.  As noted in the 
introduction to this decision, the issue of service 
connection for UTI, on both direct incurrence and secondary 
bases, is referred to the RO for appropriate development and 
adjudication.  As recent medical examinations have ruled out 
a current diagnosis of prostatitis, there is no basis to 
grant service connection for the disability that is in 
appellate status on a secondary basis.   

As the preponderance of the evidence is against the claim for 
service connection for prostatitis, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

The claim for service connection for prostatitis is denied.   


REMAND

The Board notes that the veteran is service connected for 
chronic bilateral epididymitis with cysts and spermatocele.  
Under 38 C.F.R. § 4.115b, Diagnostic Code 7525, which governs 
chronic epididymo-orchitis, the RO assigned a 10 percent 
rating for the veteran's scrotal disability.  In examining 
that code, the Board notes that the disability is rated as a 
urinary tract infection.  See 38 C.F.R. § 4.115a.  
A urinary tract infection which requires long term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  A 30 percent rating requires recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a.

There is no medical evidence of record of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  However, such 
findings do not appear to be particularly relevant given the 
nature of the disability at issue: chronic bilateral 
epididymitis with cysts and spermatocele.  There is medical 
evidence of epididymitis with cysts and scrotal tenderness.  
When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In the event that there is no residual 
disability to support a compensable rating under 38 C.F.R. 
§ 4.115a, even if it is determined that the veteran has a 
cyst that is analogous to a tender scar, the current 10 
percent rating would take that into account.  However, since 
the RO has not considered the rating criteria for scars or 
whether the scrotal cysts warrant two separate 10 percent 
ratings based on an analogy to two tender scars, it is the 
Board's judgment that the RO must first address this matter 
before the Board may proceed with its appellate review.  

The RO should also note that, during the pendency of this 
appeal, changes were made to the Schedule for Rating 
Disabilities for scars, as set forth in 38 C.F.R. § 4.118.  
Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration or which was superficial, 
tender, and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002). Under the new 
criteria, effective August 30, 2002, a 10 percent disability 
evaluation is warranted for scars, other than head, face or 
neck, that are superficial and that do not cause limited 
motion, covering an area or areas of 144 square inches or 
greater, or for scars that are superficial and unstable, or 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2003). 

The RO should readjudicate the claim with consideration of a 
rating as analogous to that of a tender scar.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a higher 
initial rating in excess of 10 percent 
for chronic bilateral epididymitis with 
cysts and spermatocele of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.
  
3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of a higher 
initial rating for chronic bilateral 
epididymitis with cysts and spermatocele, 
with consideration given to whether the 
scrotal cysts warrant one or two separate 
compensable ratings based on an analogy to 
a tender scar.         

In the event that there is no residual 
disability to support a compensable 
rating under 38 C.F.R. § 4.115a, if it is 
determined that the veteran has a cyst 
that is analogous to a tender scar but 
the current 10 percent rating takes that 
into account, the RO must still consider 
whether the scrotal cysts warrant two 
separate 10 percent ratings based on an 
analogy to two tender scars.  

4.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the February 
2004 Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



